        Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 1 of 10




Derek W. Loeser (admitted pro hac vice)       Lesley E. Weaver (SBN 191305)
KELLER ROHRBACK L.L.P.                        BLEICHMAR FONTI & AULD LLP
1201 Third Avenue, Suite 3200                 555 12th Street, Suite 1600
Seattle, WA 98101                             Oakland, CA 94607
Tel.: (206) 623-1900                          Tel.: (415) 445-4003
Fax: (206) 623-3384                           Fax: (415) 445-4020
dloeser@kellerrohrback.com                    lweaver@bfalaw.com

Plaintiffs’ Co-Lead Counsel

Additional counsel listed on signature page


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER                 MDL No. 2843
PRIVACY USER PROFILE LITIGATION                Case No. 18-md-02843-VC­JSC

                                               PLAINTIFFS’ ADMINISTRATIVE
                                               MOTION PURSUANT TO CIVIL LOCAL
                                               RULE 3-12 TO CONSIDER WHETHER
                                               CASES SHOULD BE RELATED

                                               Judge: Hon. Vince Chhabria
                                               Courtroom: 4, 17th Floor

This document relates to:
ALL ACTIONS

MADELINE KISS, individually and on behalf      Case No. 3:21-cv-04333-JD
of all others similarly situated,              PROPOSED CASE TO BE RELATED

                      Plaintiff,

       v.

FLO HEALTH, INC., GOOGLE, LLC,
FACEBOOK, INC., APPSFLYER, INC., and
FLURRY, INC.,

                      Defendants.




ADMINISTRATIVE MOTION TO                                                       MDL NO. 2843
CONSIDER WHETHER CASES                                              CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
         Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 2 of 10




                                      I.     INTRODUCTION
       Pursuant to Civil Local Rules 3-12 and 7-11, and because they raise substantially similar

issues of fact and law, Plaintiffs in In re: Facebook, Inc. Consumer Privacy User Profile

Litigation, No. 3:18-cv-02843 (the “MDL”), move the Court to relate the action Kiss v. Flo

Health, Inc. et. al, No. 3:21-cv-04333-JD (“Kiss”) to the MDL.

                                II.        STATEMENT OF FACTS
       Civil Local Rule 3-12(b) provides that “[w]henever a party knows or learns that an

action, filed in or removed to this district is (or the party believes that the action may be) related

to an action which is or was pending in this District . . . the party must promptly file in the

lowest-numbered case an Administrative Motion to Consider Whether Cases Should be Related.”

Because the Kiss complaint makes allegations against Facebook paralleled by those asserted in

the MDL, and because the Kiss complaint asserts claims against Facebook that are asserted in the

MDL, Plaintiffs believe the cases should be related.

       On June 6, 2018, the Judicial Panel on Multidistrict Litigation transferred 30 actions

alleging that Facebook shared its users’ information with third parties in contravention of its

agreements with users to this Court. Transfer Order, MDL ECF No. 1. The MDL alleges, inter

alia, that Facebook entered into business agreements with third party entities through which

Facebook unlawfully obtained monetary and other benefits. Since that time, other cases alleging
claims against Facebook over the “mishandling of users’ information in its arrangements with

third parties” have continued to be related to the MDL. See MDL ECF Nos. 155, 161, 311, 320.

       On September 21, 2018, the MDL Plaintiffs filed a Consolidated Complaint against

Facebook. MDL ECF No. 148. Plaintiffs subsequently filed a First Amended Consolidated

Complaint on February 22, 2019, MDL ECF No. 257, and a Second Amended Consolidated

Complaint (“MDL Complaint”) on August 4, 2020, MDL ECF No. 491. The MDL Complaint

alleges that Facebook unlawfully obtained monetary and other benefits by allowing app

developers, whitelisted apps, and business partners to access user’s private information without


ADMINISTRATIVE MOTION TO                           1                                     MDL NO. 2843
CONSIDER WHETHER CASES                                                        CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
          Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 3 of 10



consent. The MDL Complaint specifically references Flo Health as one of the app developers

through which Facebook obtained monetary and other benefits. MDL ECF No. 491 ¶ 261. The

Court has since granted in part and denied in part Facebook’s motion to dismiss, MDL ECF No.

298, and recently entered an Order amending the case schedule, MDL ECF No. 706.

         On June 7, 2021, the Kiss plaintiff filed an action in this district against defendants Flo

Health, Inc., Google, LLC, Facebook, Inc., AppsFlyer, Inc., and Flurry, Inc. Kiss ECF No. 1. The

Kiss complaint was filed in the same district as six previously-filed lawsuits against Flo Health

regarding substantially the same events, the first-filed of which is Frasco v. Flo Health, Inc.,

3:21-cv-00757-JD (N.D. Cal.). See also Wellman v. Flo Health, Inc., 3:21-cv-01099-JD (N.D.

Cal.); Pietrzyk v. Flo Health, Inc., 3:21-cv-01141-JD (N.D. Cal.); Chen v. Flo Health, Inc., 3:21-

cv-01485-JD (N.D. Cal.); Tesha Gamino v. Flo Health, Inc., 3:21-cv-02551-JD (N.D. Cal.);

Ridgway et al v. Flo Health, Inc., 4:21-cv-03031-YGR (N.D. Cal.). All of the previously-filed

cases have been related to the Frasco matter pursuant to Local Rule 3-12.

         Unlike any of the other cases filed against Flo Health, the Kiss matter also asserts claims

against Facebook, alleging it was unjustly enriched as a result of the sensitive information it

obtained from app developer Flo Health. In this regard, the Kiss complaint makes allegations

already made against, and wholly subsumed by, the allegations against Facebook in the MDL

litigation. As such, the MDL and Kiss matter concern substantially the same transaction or event

with respect to Facebook and should be related pursuant to Local Rule 3-12.

         In compliance with Local Rule 7-11, Plaintiffs have conferred with counsel for the Kiss

plaintiff, both by sending an email referring them to the Local Rule and also by conferring with

them telephonically. Decl. of Cari Campen Laufenberg in Supp. of MDL Pls.’ Admin. Mot. to

Consider Whether Cases Should be Related, ¶¶ 3-4. Counsel for the Kiss plaintiff have indicated

that they will oppose this motion. Id. ¶ 4. Plaintiffs have also conferred with Facebook’s MDL

counsel and contacted Facebook’s counsel in the Kiss matter.1 Id. ¶ 5. Facebook’s MDL counsel



1
    Facebook is represented by counsel from the same law firm in the MDL and Kiss actions.
ADMINISTRATIVE MOTION TO                           2                                     MDL NO. 2843
CONSIDER WHETHER CASES                                                        CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
        Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 4 of 10



has indicated that it does not believe the Kiss matter should be related to the MDL, and

Facebook’s counsel in the Kiss matter has not responded. Id. at ¶ 6.

                                      III.    ARGUMENT
       Because the MDL and Kiss actions concern “substantially the same parties, . . .

transaction [and] event,” and because “it appears likely there will be an unduly burdensome

duplication of labor and expense or conflicting results if the cases are conducted before different

Judges,” Kiss should be related to the MDL. Civil L.R. 3-12(a).

       The MDL Complaint alleges that Facebook unlawfully obtained monetary and other

benefits by allowing app developers, whitelisted apps, and business partners to access user’s

private information without consent—including by targeting users with advertisements. See

MDL ECF No. 491. The MDL Complaint specifically references Flo Health as one of the app

developers through which Facebook unlawfully obtained monetary and other benefits, stating

that “Flo Health Inc.’s Flo Period & Ovulation Tracker, which claims 25 million active users,

told Facebook when a user was having her period or informed the App of an intention to get

pregnant,” and Facebook used this sensitive information “to target users with Facebook ads.”

MDL ECF No. 491 ¶¶ 261-62.

       The Kiss action likewise alleges that “Facebook received, stored, and analyzed users’

intimate health data” that it received “through its agreement with Flo Health,” and “[t]his data

was then used for research and development purposes at Facebook, including providing

personalized content and advertisements.” Kiss ECF No. 1 ¶ 147. As a result of this conduct, the

Kiss plaintiff alleges that Facebook obtained data with which it “target[ed] Plaintiff and Class

members for advertisements and marketing campaigns to boost their own revenue.” Id. ¶ 100;

see also id. ¶ 115. These allegations parallel those already made against Facebook in the MDL.

See MDL ECF No. 491.

       Moreover, as set forth in the table below, the Kiss plaintiff’s claims against Facebook

also overlap almost entirely with those in the MDL.



ADMINISTRATIVE MOTION TO                         3                                    MDL NO. 2843
CONSIDER WHETHER CASES                                                     CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
           Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 5 of 10




                                          MDL Complaint                     Kiss Complaint
    Unjust Enrichment                         Claim XII                       Fifth Claim
    Violation of the California               Claim VIII               Eleventh Claim; Twelfth
    Unfair Competition Law                                            Claim (aiding and abetting)
    Invasion of Privacy –                      Claim IV                     Thirteenth Claim
    Intrusion into Private Affairs                                        (aiding and abetting)
    Violation of the Wiretap Act             See Claim I2                  Fourteenth Claim
    Violation of the California              Claim XXIX                     Fifteenth Claim
    Invasion of Privacy Act
    Violation of California’s                Claim XXXI                     Sixteenth Claim
    Computer Data Access and
    Fraud Act

As such, the Kiss complaint’s allegations against Facebook mirror both the facts and claims at

issue in the MDL proceeding.

          Given the factual and legal similarities between the MDL and the Kiss matter, relation is

proper here to prevent “unduly burdensome duplication of labor and expense or conflicting

results if the cases are conducted before different Judges.” Civil L.R. 3-12(a)(12).

                                       IV.    CONCLUSION
          Because the law and facts substantially overlap, the MDL Plaintiffs respectfully ask the

Court to relate Kiss to the MDL.


Dated: August 11, 2021                                      Respectfully submitted,


KELLER ROHRBACK L.L.P.                                      BLEICHMAR FONTI & AULD LLP

By:       /s/ Derek W. Loeser                               By:    /s/ Lesley E. Weaver
          Derek W. Loeser                                          Lesley E. Weaver




2
    The MDL Complaint asserts a claim for violation of the Stored Communications Act, Section II
    of the Electronic Communications Protection Act (“ECPA”), which is substantially similar to
    the Kiss plaintiff’s claim for violation of the Wiretap Act, Section III of the ECPA. See Perkins
    v. LinkedIn Corp., 53 F. Supp. 3d 1190, 1211–12 (N.D. Cal. 2014).
ADMINISTRATIVE MOTION TO                           4                                    MDL NO. 2843
CONSIDER WHETHER CASES                                                       CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
        Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 6 of 10




Derek W. Loeser (admitted pro hac vice)             Lesley E. Weaver (SBN 191305)
Cari Campen Laufenberg (admitted pro hac vice)      Anne K. Davis (SBN 267909)
David Ko (admitted pro hac vice)                    Matthew S. Melamed (SBN 260272)
Adele A. Daniel (admitted pro hac vice)             Angelica M. Ornelas (SBN 285929)
Benjamin Gould (SBN 250630)                         Joshua D. Samra (SBN 313050)
1201 Third Avenue, Suite 3200                       555 12th Street, Suite 1600
Seattle, WA 98101                                   Oakland, CA 94607
Tel.: (206) 623-1900                                Tel.: (415) 445-4003
Fax: (206) 623-3384                                 Fax: (415) 445-4020
dloeser@kellerrohrback.com                          lweaver@bfalaw.com
claufenberg@kellerrohrback.com                      adavis@bfalaw.com
dko@kellerrohrback.com                              mmelamed@bfalaw.com
adaniel@kellerrohrback.com                          aornelas@bfalaw.com
bgould@kellerrohrback.com                           jsamra@bfalaw.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

Eric Fierro (admitted pro hac vice)
3101 North Central Avenue, Suite 1400
Phoenix, AZ 85012
Tel: (602) 248-0088
Fax: (602) 248-2822
efierro@kellerrohrback.com

                                Plaintiffs’ Co-Lead Counsel




ADMINISTRATIVE MOTION TO                    5                                 MDL NO. 2843
CONSIDER WHETHER CASES                                             CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
        Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 7 of 10




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Derek W. Loeser, attest that concurrence in the filing of this document has been

obtained from the other signatory. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed this 11th day of August, 2021, at Seattle, Washington.


                                              /s/ Derek W. Loeser
                                              Derek W. Loeser




ADMINISTRATIVE MOTION TO                         6                                    MDL NO. 2843
CONSIDER WHETHER CASES                                                     CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
           Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 8 of 10




                                   CERTIFICATE OF SERVICE
          I, Sarah Skaggs, hereby certify that on August 11, 2021, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.

          In addition, the following were served via email:

          Anjeza Hassan
          annie.sara@yahoo.com

          Pursuant to Civil Local Rule 3-12, I further caused to be served true and correct copies of

the foregoing to be served via U.S. Mail and email on counsel for the parties in the apparently

related action as set forth below:

          Melanie Marilyn Blunschi
          Michael H. Rubin
          Latham & Watkins LLP
          505 Montgomery Street, Suite 2000
          San Francisco, CA 94111
          melanie.blunschi@lw.com
          michael.rubin@lw.com

          Serrin A. Turner
          Latham & Watkins LLP
          1271 Avenue of the Americas
          New York, NY 10020
          serrin.turner@lw.com

          Lauren Margaret Blas
          Gibson, Dunn & Crutcher LLP
          333 South Grand Avenue
          Los Angeles, CA 90071
          LBlas@gibsondunn.com

          Christina Stella Cernak
          Gibson Dunn & Crutcher LLP
          200 Park Avenue
          New York, NY 10166-0193
          SCernak@gibsondunn.com


ADMINISTRATIVE MOTION TO                           7                                     MDL NO. 2843
CONSIDER WHETHER CASES                                                        CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
       Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 9 of 10




      Cassandra Lee Gaedt-Sheckter
      Ashley Marie Rogers
      Gibson, Dunn & Crutcher LLP
      1881 Page Mill Road
      Palo Alto, CA 94040
      cgaedt@gibsondunn.com
      arogers@gibsondunn.com

      Benjamin Sadun
      Dechert LLP
      U.S. Bank Tower
      633 West 5th Street, Suite 4900
      Los Angeles, CA 90071-2032
      benjamin.sadun@dechert.com

      Brenda R. Sharton
      Dechert LLP
      One International Place, 40th Floor
      100 Oliver Street
      Boston, MA 02110-2605
      brenda.sharton@dechert.com

      Jonathan S. Tam
      Dechert LLP
      One Bush Street, Suite 1600
      San Francisco, CA 94104-4446
      jonathan.tam@dechert.com

      Samuel Danon
      John Delionado
      Hunton Andrews Kurth LLP
      333 SE 2nd Avenue, Suite 2400
      Miami, FL 33131
      sdanon@huntonak.com
      jdelionado@huntonak.com

      Jason Jonathan Kim
      Ann Marie Mortimer
      Hunton Andrews Kurth LLP
      550 South Hope Street, Suite 2000
      Los Angeles, CA 90071-2627
      kimj@huntonAK.com
      amortimer@HuntonAK.com




ADMINISTRATIVE MOTION TO                    8                       MDL NO. 2843
CONSIDER WHETHER CASES                                   CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
          Case 3:18-md-02843-VC Document 723 Filed 08/11/21 Page 10 of 10




         Simona Alessandra Agnolucci
         Benedict Y. Hur
         Tiffany M Lin
         Eduardo E. Santacana
         Willkie Farr & Gallagher LLP
         One Front Street, 34th Floor
         San Francisco, CA 94111
         sagnolucci@willkie.com
         bhur@willkie.com
         tlin@willkie.com
         esantacana@willkie.com

         Frank H. Busch
         James Matthew Wagstaffe
         Wagstaffe, Von Loewenfeldt, Busch & Radwick LLP
         100 Pine Street, Suite 2250
         San Francisco, CA 94111
         busch@wvbrlaw.com
         wagstaffe@wvbrlaw.com

         Michael P. Canty
         Carol C. Villegas
         Labaton Sucharow LLP
         140 Broadway
         New York, NY 10005
         mcanty@labaton.com
         cvillegas@labaton.com


         I declare under penalty of perjury that the foregoing is true and correct.


                                                /s/ Sarah Skaggs
                                                Sarah Skaggs

4852-2693-5795, v. 7




ADMINISTRATIVE MOTION TO                           9                                     MDL NO. 2843
CONSIDER WHETHER CASES                                                        CASE NO. 18-MD-02843-VC
SHOULD BE RELATED
